Civil action brought by Florence E. McCaskill against the administrators of her father's estate to recover on contract or quantum meruit for services rendered defendants' intestate over a period of three years immediately prior to his death.
Upon denial of liability and a counterclaim set up for board and lodging of plaintiff's three small children during the time she was at defendants' intestate's home, the jury returned the following verdict:
"1. What amount, if any, is the plaintiff, F. E. McCaskill, entitled to recover of the defendants, J. C. McCaskill et al., administrators of A. B. McCaskill, deceased? A. $1,620.
"2. What amount, if any, are the defendants, J. C. McCaskill et al., administrators of A. B. McCaskill, deceased, entitled to recover of the plaintiff, F. E. McCaskill? Answer: $864."
From a judgment on the verdict in favor of plaintiff for the difference between the amounts set down as answers to the first and second issues, the defendants appeal, assigning errors.
The controversy on trial narrowed itself to issues of fact, determinable alone by a jury. No reversible error has been made to appear on any of appellants' exceptive assignments of error. The verdict and judgment, therefore, will not be disturbed.
No error.